Citation Nr: 1436924	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-34 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to an effective date prior to October 8, 2004 for the award of a 100 percent disability evaluation for paranoid schizoaffective disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel



INTRODUCTION

The Veteran served on active duty from December 1979 to April 1981.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In a May 2013 decision, the Board dismissed the Veteran's claim for an earlier effective date for the grant of a 100 percent disability rating for paranoid schizoaffective disorder.  The Veteran, in turn, appealed to the United States Court of Appeals for Veterans Claims (the Court).  In February 2014, counsel for VA's Secretary and the Veteran's representative (the parties) filed a Joint Motion for Partial Remand with the Court.  By Order dated in March 2014, the Court granted the motion, vacating the Board's decision, in part, and remanding the matter to the Board for further proceedings consistent with the Joint Motion.

The Virtual VA claims file has been reviewed.  Documents contained therein, other than the Informal Hearing Presentation, are duplicative of those in the paper claims file.  There are no documents pertaining to the Veteran in the Veterans Benefits Management System.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Joint Motion, the parties agreed that the Board failed to recognize that the RO acknowledged and adjudicated the Veteran's claim of entitlement to an earlier effective date for the grant of 100 percent disability rating for paranoid schizoaffective disorder on the basis of clear and unmistakable error (CUE) in a February 2009 statement of the case (SOC).  The Joint Motion points out that the allegation of CUE was distinct and unrelated to the Veteran's claim for an earlier effective date, such that it warranted a separate rating decision; according to the Joint Motion, the RO erroneously treated the Veteran's assertion of CUE as a theory in support of a freestanding claim for an earlier effective date.  The Joint Motion states that the Veteran's submission of a VA Form 9, wherein he indicated that he desired to appeal all of the issues listed in the SOC, may be construed as a notice of disagreement (NOD) with the RO's adjudication of the claim for CUE.  

As such, the Board construes the SOC as issued in lieu of a rating decision with regard to the issue of an earlier effective date on the basis of CUE, and the Veteran's desire to appeal the all issues contained therein as a notice of disagreement as to that issue.  Despite the adjudication of the Veteran's claim for an earlier effective date for the grant of a 100 percent disability rating for paranoid schizoaffective disorder on the basis of CUE in the July 2009 SOC, the Veteran is entitled to a statement of the case (SOC) addressing that issue.  When a claimant has filed a NOD and there is no SOC on file for that issue, the Board must remand, not refer, the issue to the RO for issuance of a SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  As such, this claim must be remanded to the RO for issuance of a statement of the case (SOC).  The Veteran also must be given an opportunity to perfect an appeal to the Board concerning these issues by submitting a timely substantive appeal (e.g., a VA Form 9 or equivalent statement).  See 38 C.F.R. §§ 20.200, 20.202, 20.300, 20.301, 20.302, 20.303, 20.304, 20.305.

Accordingly, the case is REMANDED for the following action:

The AOJ should furnish a fully responsive Statement of the Case regarding the claim of entitlement to an earlier effective date for the grant of 100 percent disability rating for paranoid schizoaffective disorder on the basis of clear and unmistakable error (CUE) to the Veteran and his representative.  Only if the Veteran perfects his appeal by filing a timely Substantive Appeal (VA Form 9), should this matter be returned to the Board for further review.  


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



